     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 1 of 24 Page ID #:58



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH O. JOHNS (Cal. Bar No. 144524)
 4   Assistant United States Attorney
     Chief, Environmental and Community Safety Crimes Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4536
 7        Facsimile: (213) 534-5400
          E-mail:    joseph.johns@usdoj.gov
 8   SONIA W. NATH (DC Bar No. 997095)
     Special Assistant United States Attorney
 9   Associate Chief Counsel for Enforcement
     U.S. Food and Drug Administration
10        10903 New Hampshire Ave. WO31-4568
          Silver Spring, MD 20903
11        Telephone: (301) 796-8708
          E-mail:   sonia.nath@fda.hhs.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA
14                          UNITED STATES DISTRICT COURT
15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   UNITED STATES OF AMERICA,               No. CR FU69:
17             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT MARK
                                             GOLDSTEIN
18                   v.
19   MARK GOLDSTEIN,
20             Defendant.
21

22        1.    This constitutes the plea agreement between MARK GOLDSTEIN
23   (“defendant”) and the United States Attorney’s Office for the Central
24   District of California (“the USAO”) in the above-captioned case.
25   This agreement is limited to the USAO and cannot bind any other
26   federal, state, local, or foreign prosecuting, enforcement,
27   administrative, or regulatory authorities.
28
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 2 of 24 Page ID #:59



 1        2.    Defendant understands and agrees that this Agreement is

 2   part of a “package deal” in which the disposition of the case against

 3   defendant is tied to and conditioned on the disposition of cases

 4   against two other defendants, namely, Hematology Oncology Consultants

 5   (a California General Partnership), and Stanley Rossman.

 6   Accordingly, defendant and the USAO agree that this Agreement and the

 7   obligations it creates will not become binding on the USAO or

 8   defendant unless and until: (a) defendant executes this Agreement and

 9   enters a guilty plea in accordance with this Agreement; and

10   (b) Hematology Oncology Consultants and Stanley Rossman execute their

11   plea agreements with the USAO and enter guilty pleas in accordance

12   with those agreements.     Defendant acknowledges that he has discussed

13   with his attorney, and carefully considered, the possible advantages

14   and disadvantages to defendant of entering into this Agreement as

15   part of the package deal; defendant is entering into this Agreement

16   as part of the package deal freely and voluntarily because he

17   believes this Agreement and the package deal to be in defendant’s

18   best interests; and defendant is not entering into this Agreement as

19   part of the package deal because of threats, coercion, or other undue

20   influence by the USAO or by the other defendants who are part of the

21   package deal, their counsel, or anyone acting on their behalf.

22                           RULE 11(c)(1)(C) AGREEMENT

23        3.    Defendant understands that this agreement is entered into
24   pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C).
25   Accordingly, defendant understands that, if the Court determines that
26   it will not accept this agreement, absent a breach of this agreement
27   by defendant prior to that determination and whether or not defendant
28   elects to withdraw any guilty plea entered pursuant to this

                                          2
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 3 of 24 Page ID #:60



 1   agreement, this agreement will, with the exception of paragraph 16

 2   below, be rendered null and void and both defendant and the USAO will

 3   be relieved of their obligations under this agreement.          Defendant

 4   agrees, however, that if defendant breaches this agreement prior to

 5   the Court’s determination whether or not to accept this agreement,

 6   the breach provisions of this agreement, paragraphs 22 and 23 below,

 7   will control, with the result that defendant will not be able to

 8   withdraw any guilty plea entered pursuant to this agreement, the USAO

 9   will be relieved of all of its obligations under this agreement, and

10   the Court’s failure to follow any recommendation or request regarding

11   sentence set forth in this agreement will not provide a basis for

12   defendant to withdraw defendant’s guilty plea.

13                             DEFENDANT’S OBLIGATIONS

14        4.    Defendant agrees to:
15              a.    At the earliest opportunity requested by the USAO and
16   provided by the Court, appear and plead guilty to Count Two of the
17   Information in the form attached to this agreement as Exhibit A or a
18   substantially similar form, which charges defendant with Receipt in
19   Interstate Commerce of a Misbranded Drug and Delivery or Proffered
20   Delivery Thereof for Pay or Otherwise, in violation of 21 U.S.C.
21   §§ 331(c) and 333(a)(1).
22              b.    Not contest facts agreed to in this agreement.
23              c.    Abide by all agreements regarding sentencing contained
24   in this Agreement and affirmatively recommend to the Court that it
25   impose a sentence in accordance with paragraph 14 of this agreement.
26              d.    Appear for all court appearances, surrender as ordered
27   for service of sentence, obey all conditions of any bond, and obey
28   any other ongoing court order in this matter.

                                          3
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 4 of 24 Page ID #:61



 1                e.   Agree that all court appearances, including

 2   arraignment, change of plea hearing, and sentencing hearing, may

 3   proceed by video-teleconference (“VTC”) or telephone, if VTC is not

 4   reasonably available, so long as such appearances are authorized by

 5   Order of the Chief Judge 20-043 or another order, rule, or statute.

 6   Defendant understands that, under the United States Constitution, the

 7   United States Code, and the Federal Rules of Criminal Procedure

 8   (including Rules 11, 32, and 43), defendant may have the right to

 9   have its representative be physically present at these hearings.

10   Defendant understands that right and, after consulting with counsel,

11   voluntarily agrees to waive it and to proceed remotely.           Defense

12   counsel also joins in this consent, agreement, and waiver.

13   Specifically, this agreement includes, but is not limited to, the

14   following:

15                     i.    Defendant consents under Section 15002(b) of the

16   CARES Act to proceed with his change of plea hearing by VTC or

17   telephone, if VTC is not reasonably available.

18                     ii.   Defendant consents under Section 15002(b) of the

19   CARES Act to proceed with his sentencing hearing by VTC or telephone,

20   if VTC is not reasonably available.

21                     iii. Defendant consents under 18 U.S.C. § 3148 and

22   Section 15002(b) of the CARES Act to proceed with any hearing

23   regarding alleged violations of the conditions of pretrial release by

24   VTC or telephone, if VTC is not reasonably available.

25                f.   Not commit any crime; however, offenses that would be

26   excluded for sentencing purposes under United States Sentencing

27   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

28   within the scope of this agreement.

                                          4
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 5 of 24 Page ID #:62



 1              g.    Be truthful at all times with the United States

 2   Probation and Pretrial Services Office, all federal agencies, and the

 3   Court.

 4              h.    Pay the applicable special assessments at or before

 5   the time of sentencing unless defendant has demonstrated a lack of

 6   ability to pay such assessments.

 7              i.    Accept joint and several liability for the fine and

 8   forfeiture imposed against Hematology Oncology Consultants as part of

 9   this package deal.

10                              THE USAO’S OBLIGATIONS

11        5.    The USAO agrees to:
12              a.    Not contest facts agreed to in this agreement.
13              b.    Abide by all agreements regarding sentencing contained
14   in this agreement and affirmatively recommend to the Court that it
15   impose sentence in accordance with paragraph 14 of this agreement.
16                              NATURE OF THE OFFENSES
17        6.    Defendant understands that for defendant to be guilty of
18   the crime charged in the information, that is, Receipt in Interstate
19   Commerce of a Misbranded Drug and Delivery or Proffered Delivery
20   Thereof for Pay or Otherwise, in violation of 21 U.S.C. §§ 331(c) and
21   333(a)(1), the following must be true: (1) defendant received, or
22   caused to be received, drugs in interstate commerce that were
23   misbranded, and (2) defendant delivered, proffered delivery, or
24   caused the delivery or proffered delivery, of the misbranded drugs
25   for pay or otherwise.
26                            PENALTIES AND RESTITUTION
27        7.    Defendant understands that the statutory maximum sentence
28   that the Court can impose against defendant for a violation of

                                          5
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 6 of 24 Page ID #:63



 1   Receipt in Interstate Commerce of a Misbranded Drug and Delivery or

 2   Proffered Delivery Thereof for Pay or Otherwise, in violation of 21

 3   U.S.C. §§ 331(c) and 333(a)(1), is: a one-year term in prison; a one-

 4   year period of supervised release or a five-year term of probation; a

 5   fine of $100,000 or twice the gross gain or gross loss resulting from

 6   the offense, whichever is greatest; and a mandatory special

 7   assessment of $25.

 8        8.    Defendant understands that the conviction in this case may

 9   also subject defendant to various other collateral consequences,

10   including but not limited to revocation of probation, parole, or

11   supervised release in another case and suspension or revocation of a

12   professional license.     Defendant understands that unanticipated

13   collateral consequences will not serve as grounds to withdraw

14   defendant’s guilty plea.

15                         SUSPENSION/REVOCATION/DEBARMENT

16        9.    Defendant understands that if defendant holds any
17   regulatory license or permit, the conviction in this case may result
18   in the suspension or revocation of such license and/or permit.            By
19   this Agreement, the USAO makes no representation or promise
20   concerning suspension or debarment of defendant from contracting with
21   the United States or with any office, agency, or department thereof.
22   Suspension and debarment of organizations convicted under various
23   federal statutes is a discretionary administrative action solely
24   within the authority of the applicable federal agency.
25                                   FACTUAL BASIS
26        10.   Defendant admits that defendant is, in fact, guilty of the
27   offenses to which defendant is agreeing to plead guilty.           Defendant
28   and the USAO agree to the statement of facts attached hereto as

                                          6
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 7 of 24 Page ID #:64



 1   ([KLELW% to this agreement, and agree that this statement of

 2   facts is sufficient to support a plea of guilty to the charges

 3   described in this agreement but is not meant to be a complete

 4   recitation of all facts relevant to the underlying criminal

 5   conduct or all facts known to either party that relate to that

 6   conduct.

 7
                   SENTENCING FACTORS AND AGREED-UPON SENTENCE
 8
           11. Defendant understands that in determining defendant’s
 9
     sentence the Court is required to calculate the applicable Sentencing
10
     Guidelines range and to consider that range, possible departures
11
     under the Sentencing Guidelines, and the other sentencing factors set
12
     forth in 18 U.S.C. § 3553(a).      Defendant understands that the
13
     Sentencing Guidelines are advisory only.
14
          12. Defendant and the USAO agree to the following applicable
15       Base Offense Level:               6            U.S.S.G. § 2N2.1
     Sentencing Guidelines factors:
16       Acceptance of Responsibility:   -2          U.S.S.G. § 3E1.1(a)

17       Total Offense Level:                   4

18       Criminal History Category:             0

19       Guideline Range:                      0-6 months’ imprisonment

20        13.   The parties agree not to argue that any other specific
21   offense characteristics, adjustments, or departures be imposed.
22        14.   Defendant and the USAO agree that, taking into account the
23   factors listed in 18 U.S.C. § 3553(a)(1)-(7) and the relevant
24   sentencing guideline factors set forth above, the appropriate
25   disposition of this case is that the Court impose a sentence of: one
26   year term of probation with standard conditions as set forth in
27   General Order No. 20-04; a $250,000 fine; and a $25 special
28   assessment.    The parties stipulate and agree that the alternative
                                          7
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 8 of 24 Page ID #:65



 1   fine provision in 18 U.S.C. § 3571(d) authorizes the imposition of a

 2   fine in the amount to which the parties have agreed.          The parties

 3   further stipulate and agree that defendant shall be held jointly and

 4   severally liable for the payment of the criminal fine by co-defendant

 5   Hematology Oncology Consultants, GP.

 6                         WAIVER OF CONSTITUTIONAL RIGHTS

 7        15.   Defendant understands that by pleading guilty, defendant
 8   gives up the following rights:
 9              a.    The right to persist in a plea of not guilty.
10              b.    The right to a speedy and public trial by jury.
11              c.    The right to be represented by counsel – and if
12   necessary have the Court appoint counsel -- at trial.          Defendant
13   understands, however, that, defendant retains the right to be
14   represented by counsel – and if necessary have the Court appoint
15   counsel – at every other stage of the proceeding.
16              d.    The right to be presumed innocent and to have the
17   burden of proof placed on the government to prove defendant guilty
18   beyond a reasonable doubt.
19              e.    The right to confront and cross-examine witnesses
20   against defendant.
21              f.    The right to testify and to present evidence in
22   opposition to the charges, including the right to compel the
23   attendance of witnesses to testify.
24              g.    The right not to be compelled to testify, and, if
25   defendant chose not to testify or present evidence, to have that
26   choice not be used against defendant.
27

28

                                          8
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 9 of 24 Page ID #:66



 1              h.    Any and all rights to pursue any affirmative defenses,

 2   Fourth Amendment or Fifth Amendment claims, and other pretrial

 3   motions that have been filed or could be filed.

 4                        WAIVER OF STATUTE OF LIMITATIONS

 5        16.   Having been fully advised by defendant’s attorney regarding
 6   application of the statute of limitations to the offense to which
 7   defendant is pleading guilty, defendant hereby knowingly,
 8   voluntarily, and intelligently waives, relinquishes, and gives up:
 9   (a) any right that defendant might have not to be prosecuted for the
10   offense to which defendant is pleading guilty because of the
11   expiration of the statute of limitations for the offense prior to the
12   filing of the information alleging the offense; and (b) any defense,
13   claim, or argument defendant could raise or assert that prosecution
14   of the offense to which defendant is pleading guilty is barred by the
15   expiration of the applicable statute of limitations, pre-indictment
16   delay, or any speedy trial violation.
17                         WAIVER OF APPEAL OF CONVICTION
18        17.   Defendant understands that, with the exception of an appeal
19   based on a claim that defendant’s guilty pleas were involuntary, by
20   pleading guilty defendant is waiving and giving up any right to
21   appeal defendant’s convictions on the offenses to which defendant is
22   pleading guilty.
23                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE
24        18.   Defendant agrees that, provided the Court imposes the
25   sentence specified in paragraphs 14 above, defendant gives up the
26   right to appeal any portion of that sentence.
27

28

                                          9
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 10 of 24 Page ID #:67



 1        19.   The USAO agrees that, provided the Court imposes the

 2   sentence specified in paragraph 14 above, the USAO gives up its right

 3   to appeal any portion of that sentence.

 4                       RESULT OF WITHDRAWAL OF GUILTY PLEA

 5        20.   Defendant agrees that if, after entering guilty pleas
 6   pursuant to this agreement, defendant seeks to withdraw and succeeds
 7   in withdrawing defendant’s guilty pleas on any basis other than a
 8   claim and finding that entry into this plea agreement was
 9   involuntary, then (a) the USAO will be relieved of all of its
10   obligations under this agreement; and (b) should the USAO choose to
11   pursue any charge or any civil, administrative, or regulatory action
12   that was either dismissed or not filed as a result of this agreement,
13   then (i) any applicable statute of limitations will be tolled between
14   the date of defendant’s signing of this agreement and the filing
15   commencing any such action; and (ii) defendant waives and gives up
16   all defenses based on the statute of limitations, any claim of pre-
17   indictment delay, or any speedy trial claim with respect to any such
18   action, except to the extent that such defenses existed as of the
19   date of defendant’s signing this agreement.
20                           EFFECTIVE DATE OF AGREEMENT
21        21.   This agreement is effective upon signature and execution of
22   all required certifications by defendant, defendant’s counsel, and an
23   Assistant United States Attorney.
24                                BREACH OF AGREEMENT
25        22.   Defendant agrees that if defendant, at any time after the
26   signature of this agreement and execution of all required
27   certifications by defendant, defendant’s counsel, and an Assistant
28   United States Attorney, knowingly violates or fails to perform any of

                                          10
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 11 of 24 Page ID #:68



 1   defendant’s obligations under this agreement (“a breach”), the USAO

 2   may declare this agreement breached.        All of defendant’s obligations

 3   are material, a single breach of this agreement is sufficient for the

 4   USAO to declare a breach, and defendant shall not be deemed to have

 5   cured a breach without the express agreement of the USAO in writing.

 6   If the USAO declares this agreement breached, and the Court finds

 7   such a breach to have occurred, then: (a) if defendant has previously

 8   entered a guilty plea pursuant to this agreement, defendant will not

 9   be able to withdraw the guilty plea, (b) the USAO will be relieved of

10   all its obligations under this agreement, and (c) the Court’s failure

11   to follow any recommendation or request regarding sentence set forth

12   in this agreement will not provide a basis for defendant to withdraw

13   defendant’s guilty plea.

14        23.   Following the Court’s finding of a knowing breach of this

15   agreement by defendant, should the USAO choose to pursue any charge

16   or any civil, administrative, or regulatory action that was either

17   dismissed or not filed as a result of this agreement, then:

18              a.    Defendant agrees that any applicable statute of

19   limitations is tolled between the date of defendant’s signing of this

20   agreement and the filing commencing any such action.

21              b.    Defendant waives and gives up all defenses based on

22   the statute of limitations, any claim of pre-indictment delay, or any

23   speedy trial claim with respect to any such action, except to the

24   extent that such defenses existed as of the date of defendant’s

25   signing this agreement.

26              c.    Defendant agrees that: (i) any statements made by

27   defendant, under oath, at the guilty plea hearing (if such a hearing

28   occurred prior to the breach); (ii) the agreed to factual basis

                                          11
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 12 of 24 Page ID #:69



 1   statement attached as ([KLELW% to this agreement; and (iii) any

 2   evidence derived from such statements, shall be admissible against

 3   defendant in any such action against defendant, and defendant waives

 4   and gives up any claim under the United States Constitution, any

 5   statute, Rule 410 of the Federal Rules of Evidence, Rule 11(f) of the

 6   Federal Rules of Criminal Procedure, or any other federal rule, that

 7   the statements or any evidence derived from the statements should be

 8   suppressed or are inadmissible.

 9                     COURT AND PROBATION OFFICE NOT PARTIES

10        24.     Defendant understands that the Court and the United States

11   Probation Office are not parties to this agreement.          Defendant

12   understands that the Court will determine the facts, sentencing

13   factors, and other considerations relevant to sentencing and will

14   decide for itself whether to accept and agree to be bound by this

15   agreement.

16        25.     Defendant understands that both defendant and the USAO are

17   free to: (a) supplement the facts by supplying relevant information

18   to the United States Probation Office and the Court, (b) correct any

19   and all factual misstatements relating to the Court’s Sentencing

20   Guidelines calculations and determination of sentence, and (c) argue

21   on appeal and collateral review that the Court’s Sentencing

22   Guidelines calculations and the sentence it chooses to impose are not

23   error.   While this paragraph permits both the USAO and defendant to

24   submit full and complete factual information to the United States

25   Probation Office and the Court, even if that factual information may

26   be viewed as inconsistent with the facts agreed to in this agreement,

27   this paragraph does not affect defendant’s and the USAO’s obligations

28   not to contest the facts agreed to in this agreement.

                                          12
Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 13 of 24 Page ID #:70
Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 14 of 24 Page ID #:71
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 15 of 24 Page ID #:72



 1                      CERTIFICATION OF DEFENDANT’S ATTORNEY

 2        I am MARK GOLDSTEIN’S attorney.        I have carefully and thoroughly
 3   discussed every part of this agreement with my client.           Further, I
 4   have fully advised my client of its rights, of possible pretrial
 5   motions that might be filed, of possible defenses that might be
 6   asserted either prior to or at trial, of the sentencing factors set
 7   forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
 8   provisions, and of the consequences of entering into this agreement.
 9   To my knowledge: no promises, inducements, or representations of any
10   kind have been made to my client other than those contained in this
11   agreement; no one has threatened or forced my client in any way to
12   enter into this agreement; my client’s decision to enter into this
13   agreement is an informed and voluntary one; and the factual basis set
14   forth in this agreement is sufficient to support my client’s entry of
15   guilty pleas pursuant to this agreement.
16

17    DOUGLAS A. AXEL                                  Date
      Attorney for Defendant MARK
18    GOLDSTEIN
19

20

21

22

23

24

25

26

27

28

                                          15
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 16 of 24 Page ID #:73

                                       (;+,%,7$

 1

 2

 3
                                                           2/8/2021
 4
                                                                JB

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                CR No.    2:21-cr-00026 -SVW

11              Plaintiff,                    I N F O R M A T I O N

12              v.                            [18 U.S.C. § 545: Receiving
                                              Prescription Drugs Imported
13   HEMATOLOGY ONCOLOGY                      Contrary to Law; 21 U.S.C.
        CONSULTANTS, a California             §§ 331(c) and 333(a)(1): Receipt
14      General Partnership,                  of Misbranded Drugs in Interstate
     MARK GOLDSTEIN, and                      Commerce and Proffered Delivery
15   STANLEY ROSSMAN,                         Thereof For Pay; 18 U.S.C. §§ 545
                                              and 982 and 28 U.S.C. § 2461(c):
16              Defendants.                   Criminal Forfeiture]
17

18
          The Acting United States Attorney charges:
19
                                        COUNT ONE
20
                                   [18 U.S.C. § 545]
21
                     [Defendant HEMATOLOGY ONCOLOGY CONSULTANTS]
22
          On or about June 2008 through on or about October 20, 2011, in
23
     Los Angeles County, within the Central District of California, and
24
     elsewhere, defendant HEMATOLOGY ONCOLOGY CONSULTANTS, a California
25
     General Partnership, knowingly received and bought merchandise,
26
     namely, misbranded and unapproved new drugs, after their importation,
27
     knowing the merchandise to have been imported or brought into the
28
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 17 of 24 Page ID #:74



 1   United States contrary to law.       Specifically, defendant HEMATOLOGY

 2   ONCOLOGY CONSULTANTS received and bought misbranded and unapproved

 3   new drugs, namely Altuzan, knowing that such merchandise had been

 4   imported into the United States without being listed for commercial

 5   distribution, as required by Title 21, United States Code, Section

 6   352(o), in violation of Title 21, United States Code, Section 331(a),

 7   and without being approved by the United States Food and Drug

 8   Administration, as required by Title 21, United States Code, Section

 9   355(a), in violation of Title 21, United States Code, Section 331(d).

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 18 of 24 Page ID #:75



 1                                      COUNT TWO

 2                        [21 U.S.C. §§ 331(c), 333(a)(1)]

 3                       [Defendants GOLDSTEIN and ROSSMAN]

 4        From on or about June 2008 through on or about October 20, 2011,

 5   in Los Angeles County, within the Central District of California, and

 6   elsewhere, defendants MARK GOLDSTEIN and STANLEY ROSSMAN received in

 7   interstate commerce, and caused the receipt in interstate commerce,

 8   of misbranded drugs, namely, misbranded and unapproved Altuzan, and

 9   delivered and proffered the delivery thereof for pay, and caused the

10   delivery and caused the proffered delivery thereof for pay.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 19 of 24 Page ID #:76



 1                             FORFEITURE ALLEGATION ONE
 2                       [18 U.S.C. §§ 982(a)(2)(B) and 545]
 3
          1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
 4
     Procedure, notice is hereby given that the United States of America
 5
     will seek forfeiture as part of any sentence, pursuant to Title 18,
 6
     United States Code, Sections 982(a)(2)(B) and 545, and Title 28,
 7
     United States Code, Section 2461(c), in the event of any of the
 8
     defendant’s conviction of the offense set forth in Count One of this
 9
     Information.
10
          2.    Any defendant so convicted shall forfeit to the United
11
     States the following:
12
                (a) All right, title, and interest in any and all property,
13
     real or personal, constituting, or derived from, any proceeds
14
     obtained, directly or indirectly, as a result of such offense;
15
                (b)   Any and all merchandise introduced into the United
16
     States in violation of Title 18, United States Code, Section 545, or
17
     the value thereof; and
18
                (c)   To the extent such property is not available for
19
     forfeiture, a sum of money equal to the total value of the property
20
     described in subparagraphs (a) and (b).
21
          3.    Pursuant to Title 21, United States Code, Section 853(p),
22
     as incorporated by Title 18, United States Code, Section 982(b) and
23
     Title 28, United States Code, Section 2461(c), any defendant so
24
     convicted shall forfeit substitute property, up to the total value of
25
     the property described in the preceding paragraph if, as the result
26
     of any act or omission of said defendant, the property described in
27
     the preceding paragraph, or any portion thereof: (a) cannot be
28
     located upon the exercise of due diligence; (b) has been transferred,
                                       4
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 20 of 24 Page ID #:77



 1   sold to or deposited with a third party; (c) has been placed beyond

 2   the jurisdiction of the Court; (d) has been substantially diminished

 3   in value; or (e) has been commingled with other property that cannot

 4   be divided without difficulty.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 21 of 24 Page ID #:78



 1                             FORFEITURE ALLEGATION TWO

 2                [18 U.S.C. § 982(a)(7) and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2(a), Fed. R. Crim. P., notice is

 4   hereby given that the United States will seek forfeiture as part of

 5   any sentence, pursuant to Title 18, United States Code, Section

 6   982(a)(7) and Title 28, United States Code, Section 2461(c), in the

 7   event of any defendant’s conviction of the offense set forth in Count

 8   Two of this Information.

 9        2.    Any defendant so convicted shall forfeit to the United

10   States of America the following:

11              (a)   All right, title, and interest in any and all

12   property, real or personal, that constitutes or is derived, directly

13   or indirectly, from the gross proceeds traceable to the commission of

14   the offense of conviction; and

15              (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraph (a).

18        3.    Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 28, United States Code, Section 2461(c), and

20   Title 18, United States Code, Section 982(b), any defendant so

21   convicted shall forfeit substitute property, up to the total value of

22   the property described in the preceding paragraph if, as a result of

23   any act or omission of said defendant, the property described in the

24   preceding paragraph, or any portion thereof (a) cannot be located

25   upon the exercise of due diligence; (b) has been transferred, sold to

26   or deposited with a third party; (c) has been placed beyond the

27   jurisdiction of the Court; (d) has been substantially diminished in

28

                                             6
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 22 of 24 Page ID #:79



 1   value; or (e) has been commingled with other property that cannot be

 2   divided without difficulty.

 3

 4                                          TRACY L. WILKISON
                                            Acting United States Attorney
 5

 6
                                            BRANDON D. FOX
 7                                          Assistant United States Attorney
                                            Chief, Criminal Division
 8
                                            JOSEPH O. JOHNS
 9                                          Assistant United States Attorney
                                            Chief, Environmental and Community
10                                            Safety Crimes Section
11                                          SONIA W. NATH
                                            Special Assistant United States
12                                            Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 23 of 24 Page ID #:80



 1                                      (;+,%,7 B

 2                   FACTUAL BASIS IN SUPPORT OF PLEA AGREEMENT

 3        At all times material and relevant to the information filed in
 4   this matter:
 5        1.    Hematology Oncology Consultants (“HOC”) was a California
 6   General Partnership located in West Hills and Van Nuys, California.
 7        2.    Defendant and Stanley Rossman were oncologists who were
 8   partners in HOC.
 9        3.    From approximately 2008 through 2011, HOC purchased
10   discounted oncology drugs from Montana Healthcare Solutions, a
11   business that sourced drugs from foreign markets.          The foreign market
12   drugs violated the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §
13   301 et seq., insofar as they were, inter alia, (a) misbranded under
14   21 U.S.C. § 352(o) because they were not listed with the FDA for
15   commercial distribution in the United States; (b) unapproved new
16   drugs under 21 U.S.C. §§ 321(p), 355(a); and (c) brought into the
17   United States in violation of 21 U.S.C. §§ 331(c) (receipt in
18   interstate commerce and the proffered delivery for pay or otherwise
19   of a misbranded drug) and 331(d) (introduction into interstate
20   commerce of an unapproved new drug).
21        4.    In March 2009, a Special Agent from the FDA’s Office of
22   Criminal Investigations (“FDA-OCI”) visited HOC’s office and spoke
23   with the HOC office manager who said she could not remember
24   purchasing drugs from the supplier under investigation, and only
25   purchased drugs from “approved distributors.”
26        5.    After the visit from FDA-OCI, HOC continued buying illegal
27   foreign market drugs from Montana Healthcare Solutions. From June
28   2008 through October 2010, HOC purchased over $1,000,000 of drugs

                                          16
     Case 2:21-cr-00026-SVW Document 10 Filed 02/11/21 Page 24 of 24 Page ID #:81



 1   from Montana Healthcare Solutions. Defendant was aware that HOC was

 2   purchasing and administering drugs from Montana Healthcare Solutions.

 3   (Defendant denies knowing that the drugs were illegal.) In October

 4   2010, Montana Healthcare Solutions was acquired by Canada Drugs, Ltd.

 5   (“Canada Drugs”). On April 13, 2018, Canada Drugs pleaded guilty to

 6   illegal sales of misbranded and counterfeit prescription drugs that

 7   were unapproved in the United States.

 8        6.    Many of the invoices from Montana Healthcare Solutions

 9   indicated that the drugs were meant for foreign markets, such as

10   Turkey or countries within the European Union, and some of the

11   invoices identified the drugs by different names.          For instance, an

12   invoice dated March 17, 2011, addressed to defendant and handled in

13   the ordinary course by the HOC office manager, listed one of the

14   items purchased as “Altuzan (bevacizumab) (known as Avastin in the

15   U.S.)(Refrigerated) – Turkey- 400mg/16ml – 1 vial.”          The invoice

16   provided that the product would be shipped to HOC at 6850 Sepulveda

17   Blvd. Ste 211, Van Nuys, California 91405-4451, within the Central

18   District of California. The drug “Altuzan” was not approved by the

19   FDA, and was not listed with the FDA as a drug meant for commercial

20   distribution in the United States.

21        7.    HOC’s last purchase from Montana HealthCare Solutions was

22   on October 20, 2011.     In February 2012, Montana Healthcare Solutions

23   sent a notification addressed to defendant and faxed to the HOC

24   office stating that some of the Avastin it had shipped to defendant

25   during the period of October 5, 2011 to October 21, 2011           (invoice

26   numbers 60645 and 61417) likely consisted of counterfeit Avastin that

27   did not contain the medicine’s active ingredient, bevacizumab.

28

                                          17
